FILED
                             NOT FOR PUBLICATION                            JUL 19 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



RIGOBERTO EULOGIO ARANGO-                        No. 08-70285
GONZALEZ,
                                                 Agency No. A092-177-095
               Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 29, 2010 **

Before:        ALARCÓN, LEAVY, and GRABER, Circuit Judges.

       Rigoberto Eulogio Arango-Gonzalez, a native and citizen of Mexico,

petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) order

denying his motion to reconsider. We have jurisdiction under 8 U.S.C. § 1252.

We review for abuse of discretion the denial of a motion to reconsider and reopen,

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Mohammed v. Gonzales, 400 F.3d 785, 791 (9th Cir. 2005), and we deny the

petition for review.

      The BIA acted within its discretion in denying Arango-Gonzalez’s motion

because the motion failed to identify any error of fact or law in the BIA’s May 18,

2007, order. See 8 C.F.R. § 1003.2(b)(1).

      To the extent the motion sought reopening, the BIA acted within its

discretion in denying it as untimely because the motion was filed two years after

the June 14, 2005, in absentia order, see 8 C.F.R. §§ 1003.2(c)(3),

1003.23(b)(4)(ii), and the evidence submitted with the motion failed to establish

Arango-Gonzalez acted with the due diligence required to warrant tolling of the

180-day filing deadline, see Iturribarria v. INS, 321 F.3d 889, 897 (9th Cir. 2003)

(equitable tolling is available to petitioner who is prevented from filing due to

deception, fraud or error, and exercises due diligence in discovering such

circumstances).

      Arango-Gonzalez’s remaining contentions are unavailing.

      PETITION FOR REVIEW DENIED.




                                           2                                    08-70285